Exhibit 99.1 Kona Grill Reports Fourth Quarter and Full Year 2013 Results - Same-Store Sales Accelerate to 3.5% - - Company to Open at Least Four New Restaurants in 2014 - SCOTTSDALE, AZ, February 13, 2014 —Kona Grill, Inc. (NASDAQ: KONA), an American grill and sushi bar, reported financial results for its fourth quarter and full year ended December 31, 2013. Fourth Quarter 2013 Highlights vs. Year-Ago Quarter ● Restaurant sales increased 6.4% to $24.5 million ● Same-store sales increased 3.5%, excluding the effect of the company’s remodeling initiatives ● Restaurant operating profit margin was 16.2%, which included a 180 basis point impact from new restaurant inefficiencies and the company’s remodeling initiatives, compared to 17.1% ● Net loss was $509,000, or $(0.06) per share, which included approximately $0.20 per share of costs due to remodeling initiatives and new restaurant openings, versus net income of $851,000, or $0.10 per share ● Opened two new restaurants in Boise, ID and The Woodlands, TX ● Average weekly sales of non-comparable base restaurants was over $100,000 Management Commentary “In the fourth quarter, we achieved our third straight quarter of same-store sales growth, despite macro challenges including a shortened holiday shopping season and inclement weather,” said Berke Bakay, president and CEO of Kona Grill. “This growth is attributed to our differentiated concept and compelling sales initiatives, and we’ve seen the traffic gap relative to our peers widen. Our guest traffic during the fourth quarter grew 2.7%, which represents our best traffic growth of the year, while Knapp Track traffic declined 3.7%. “Our strategy of transitioning back into a growth company is well underway and our two new locations are performing well. In October, we opened in Boise, which is our first new restaurant since 2010, and in December, we opened in The Woodlands, which is our second restaurant in the Houston market. Average weekly sales for our new restaurants were over $100,000 in the fourth quarter, compared to approximately $80,000 for our existing base. “In November, we also completed remodels of our Scottsdale and San Antonio restaurants, which incorporated modern design elements being used in our new locations. Early results from these two remodels are outstanding and we anticipate stronger operating results from them in 2014. 1 “Excitement around our brand is intensifying as we accelerate new unit growth. Last week’s Fort Worth grand opening marked the first new restaurant of 2014 and our first location that was augmented with an engaging rooftop bar. The next phase of our growth is to open at least three more new restaurants in 2014, while continuing to find attractive locations for 2015 and beyond. We have made and will continue to make the necessary G&A investments to execute this plan and we remain on track to double our sales within five years.” Fourth Quarter 2013 Financial Results Restaurant sales in the fourth quarter of 2013 increased 6.4% to $24.5 million compared to $23.0 million in the fourth quarter of 2012. Excluding the effects of the Scottsdale, AZ and San Antonio, TX store remodels completed in November 2013, as well as the effect of the Chandler, AZ remodel completed in November 2012, same-store sales increased 3.5%, with guest traffic increasing 2.7% and guest check rising 0.8%. The 350 basis point increase laps a 10 basis point increase in the fourth quarter of 2012. The contribution from new restaurants to fourth quarter sales was $1.3 million. Net loss in the fourth quarter of 2013 was $509,000, or $(0.06) per share, compared to net income of $851,000, or $0.10 per share, in the year-ago quarter. Net loss in the fourth quarter of 2013 included costs incurred for preopening, new restaurant and remodeling inefficiencies, and write-offs associated with the remodeled locations, which totaled approximately $0.20 per share. At December 31, 2013, cash and cash equivalents totaled $5.9 million compared to $8.0 million at December 31, 2012. Total debt was $3.5 million at December 31, 2013, compared to $0.4 million at December 31, 2012. The company has drawn $3.5 million against its line of credit as of year-end. Full Year 2013 Financial Results Restaurant sales in 2013 increased 2.3% to $98.3 million compared to $96.0 million in 2012. Same-store sales increased 1.4% due to higher pricing and a 20 basis point improvement in guest traffic in 2013, which laps a 2.7% same-store sales increase in 2012. Net income for 2013 decreased to $2.7 million, or $0.31 per share, compared to net income of $4.8 million, or $0.54 per share in 2012, primarily driven by preopening costs for new restaurants and the infrastructure investments to support new unit growth. Financial Guidance For the first quarter of 2014, the company expects restaurant sales of $27.0 million, compared to $23.5 million in the same year-ago quarter, driven by a 3.0% same-store sales increase and an 11.0% operating week growth assumption. The company expects net income of $0.2 million, or $0.02 per share, which includes approximately $0.08 to $0.10 per share in costs associated with opening and operating new restaurants, higher corporate infrastructure investments and a timing shift in the company’s annual conference. 2 Conference Call Kona Grill will hold a conference call today at 5:00 p.m. ET to discuss its financial results for the fourth quarter and full year ended December 31, 2013. The company’s President and CEO Berke Bakay and CFO Christi Hing will host the call, followed by a question and answer session. Date: Thursday, February 13, 2014 Time: 5:00 p.m. Eastern time (2:00 p.m. Pacific time) Toll-free dial-in number: 1-877-941-1427 International dial-in number: 1-480-629-9664 Conference ID: 4663951 The conference call will be broadcast simultaneously and available for replay via the investors section of the company's website at www.konagrill.com . Please call the conference telephone number 5-10 minutes prior to the start time. An operator will register your name and organization. If you have any difficulty connecting with the conference call, please contact Liolios Group at 1-949-574-3860. A replay of the call will be available after 8:00 p.m. Eastern time on the same day through March 13, 2014. Toll-free replay number: 1-877-870-5176 International replay number: 1-858-384-5517 Replay ID: 4663951 About Kona Grill Kona Grill (NASDAQ: KONA) features American favorites with an international influence and award-winning sushi in a casually elegant atmosphere. Kona Grill owns and operates 26 restaurants, guided by a passion for quality food and personal service. Restaurants are currently located in 17 states: Arizona (Chandler, Gilbert, Phoenix, Scottsdale); Colorado (Denver); Connecticut (Stamford); Florida (Tampa); Idaho (Boise); Illinois (Lincolnshire, Oak Brook); Indiana (Carmel); Louisiana (Baton Rouge); Maryland (Baltimore); Michigan (Troy); Minnesota (Eden Prairie); Missouri (Kansas City); Nebraska (Omaha); New Jersey (Woodbridge); Nevada (Las Vegas); Texas (Austin, Dallas, Fort Worth, Houston, San Antonio, The Woodlands); Virginia (Richmond). For more information, visit www.konagrill.com . 3 Forward-Looking Statements Various remarks we make about future expectations, plans, and prospects for the company constitute forward-looking statements for purposes of the Safe Harbor provisions under the Private Securities Litigation Reform Act of 1995. Forward-looking statements include statements regarding our expectations, beliefs, intentions, plans, objectives, goals, strategies, future events, or performance and underlying assumptions and other statements that are not purely historical. These statements relate to our future financial performance and growth goals for 2014, including but not limited to those relating to our sales trends and projected earnings for the first quarter of 2014 and expectations of new store openings in 2014 and beyond. We have attempted to identify these statements by using forward-looking terminology such as “may,” “will,” “anticipates,” “expects,” “believes,” “intends,” “should,” or comparable terms. All forward-looking statements included in this press release are based on information available to us on the date of this release and we assume no obligation to update these forward-looking statements for any reason. These statements are subject to risks and uncertainties that could cause actual results to differ materially from those described in the statements. Investors are referred to the full discussion of risks and uncertainties associated with forward-looking statements and the discussion of risk factors contained in the company's filings with the Securities and Exchange Commission. 4 KONA GRILL, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) December 31, December 31, (Unaudited) ASSETS Cash and cash equivalents $ 5,881 $ 7,989 Other current assets 2,521 1,597 Other assets 1,114 812 Property and equipment, net 40,352 28,927 Total assets $ 49,868 $ 39,325 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities $ 11,378 $ 8,542 Long-term obligations 16,132 11,915 Stockholders’ equity 22,358 18,868 Total liabilities and stockholders’ equity $ 49,868 $ 39,325 5 KONA GRILL, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands, except per share data) Three Months Ended December 31, Year Ended December 31, (Unaudited) (Unaudited) Restaurant sales $ 24,451 $ 22,987 $ 98,250 $ 96,021 Costs and expenses: Cost of sales 6,677 6,397 26,853 26,246 Labor 8,615 7,769 33,166 31,968 Occupancy 1,699 1,603 6,702 6,253 Restaurant operating expenses 3,502 3,286 13,456 13,534 General and administrative 2,064 1,671 7,854 7,037 Preopening expense 765 - 1,162 - Insurance recoveries and other 32 ) 32 ) Depreciation and amortization 1,682 1,439 5,918 5,749 Total costs and expenses 25,036 22,146 95,143 90,667 Income (loss) from operations ) 841 3,107 5,354 Nonoperating income (expense): Write off of deferred financing costs - - ) - Interest expense, net ) Income (loss) from continuing operations before provision for income taxes ) 800 2,881 5,288 Provision for income taxes ) ) 169 36 Income (loss) from continuing operations ) 884 2,712 5,252 Loss from discontinued operations, net of tax - ) - ) Net income (loss) $ ) $ 851 $ 2,712 $ 4,786 Net income (loss) per share - Basic Income (loss) from continuing operations $ ) $ 0.10 $ 0.32 $ 0.60 Loss from discontinued operations - ) - ) Net income (loss) $ ) $ 0.10 $ 0.32 $ 0.55 Net income (loss) per share - Diluted Income (loss) from continuing operations $ ) $ 0.10 $ 0.31 $ 0.59 Loss from discontinued operations - ) - ) Net income (loss) $ ) $ 0.10 $ 0.31 $ 0.54 Weighted average shares outstanding: Basic 8,598 8,579 8,573 8,726 Diluted 8,598 8,686 8,762 8,868 Comprehensive income (loss) $ ) $ 851 $ 2,712 $ 4,786 6 Reconciliation of Restaurant Operating Profit to Income from Operations The Company defines restaurant operating profit to be restaurant sales minus cost of sales, labor, occupancy, and restaurant operating expenses. Restaurant operating profit does not include general and administrative expenses, preopening expense, insurance recoveries and other, and depreciation and amortization. The Company believes restaurant operating profit is an important component of financial results because it is a widely used metric within the restaurant industry to evaluate restaurant-level productivity, efficiency, and performance. The Company uses restaurant operating profit as a key metric to evaluate its restaurants' financial performance compared with its competitors. Restaurant operating profit is not a financial measurement determined in accordance with generally accepted accounting principles ("GAAP") and should not be considered in isolation or as an alternative to income from operations. Restaurant operating profit may not be comparable to the same or similarly titled measures computed by other companies. The table below sets forth the Company's calculation of restaurant operating profit and a reconciliation to income from operations, the most comparable GAAP measure (in thousands). Three Months Ended December 31, Year Ended December 31, Restaurant sales $ 24,451 $ 22,987 $ 98,250 $ 96,021 Costs and expenses: Cost of sales 6,677 6,397 26,853 26,246 Labor 8,615 7,769 33,166 31,968 Occupancy 1,699 1,603 6,702 6,253 Restaurant operating expenses 3,502 3,286 13,456 13,534 Restaurant operating profit 3,958 3,932 18,073 18,020 Deduct - other costs and expenses: General and administrative 2,064 1,671 7,854 7,037 Preopening expense 765 - 1,162 - Insurance recoveries and other 32 ) 32 ) Depreciation and amortization 1,682 1,439 5,918 5,749 Income (loss) from operations $ ) $ 841 $ 3,107 $ 5,354 Percentage of Restaurant Sales Percentage of Restaurant Sales Three Months Ended December 31, Year Ended December 31, Restaurant sales 100.0 % 100.0 % 100.0 % 100.0 % Costs and expenses: Cost of sales 27.3 27.8 27.3 27.3 Labor 35.2 33.8 33.8 33.3 Occupancy 6.9 7.0 6.8 6.5 Restaurant operating expenses 14.3 14.3 13.7 14.1 Restaurant operating profit 16.2 17.1 18.4 18.8 Deduct - other costs and expenses: General and administrative 8.4 7.3 8.0 7.3 Preopening expense 3.1 - 1.2 - Insurance recoveries and other 0.1 ) 0.0 ) Depreciation and amortization 6.9 6.3 6.0 6.0 Income (loss) from operations )% 3.7 % 3.2 % 5.6 % Certain amounts do not sum to total due to rounding. 7 Kona Grill Investor Relations Contact: Liolios Group, Inc. Cody Slach Tel 1-949-574-3860 KONA@liolios.com 8
